DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2017/0186965).

Regarding Claims 1, 3-9, Parham teaches a material represented 


    PNG
    media_image1.png
    242
    389
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    849
    412
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    290
    332
    media_image3.png
    Greyscale

	wherein the n coefficient on the dibenzofuran = 0; the m coefficient on the dibenzofuran = 1. Said derivative reads on applicant Formula 1 wherein X = N; Ar = Ar1 and Ar2; one R = carbazole; the other R = naphthalene; L1 = singe bond.

	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 8d by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).

	

All X = N (per claim 3)
L1 = single bond (per claim 4)
Ar1 and Ar2 = phenyl (per claim 5)
L2 = single bond (per claim 6)
Ar3 = C18 aryl (naphthalene) and C12N (carbazole) (per claim 7)
Ar3 = 
    PNG
    media_image4.png
    92
    221
    media_image4.png
    Greyscale
 (per claims 8, 9)
Regarding Claim 11, Parham teaches an OLED containing organic layers wherein Formula 8d can be used in an organic layer (paragraphs 101-104) (per claim 11).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to teach the claimed compounds (per claim 10).


Response to Amendment
The response to amendments are identical to the comments in the advisory action dated 03/19/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786